Citation Nr: 1300486	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for amblyopia, right, bilateral optic nerve head drusen, bilateral nuclear sclerotic cataracts, and bilateral presbyopia, to include as secondary to service-connected diabetes mellitus Type II. 

3. Entitlement to an initial compensable evaluation for service-connected right (major) upper extremity peripheral neuropathy secondary to service-connected diabetes mellitus Type II. 

4. Entitlement to an initial compensable evaluation for service-connected left upper extremity peripheral neuropathy secondary to service-connected diabetes mellitus Type II 




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February, May, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative with respect to the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for PTSD and lip scar. See ECA Agreement and Waiver of Rights, dated in August 2009. The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes. The case has been processed under regulations governing the ECA. See 38 C.F.R. §§ 20.1500-20 .1510 (2012). 

In a May 2011 decision, the Board denied the Veteran's claims for service connection for a heart disorder, as well as claims for increased ratings for diabetes mellitus Type, evaluated as 20 percent disabling, and initial compensable evaluations for right (major) and left upper extremity peripheral neuropathy. The Board also reopened the claims for service connection for an acquired psychiatric disorder, to include PTSD, and service connection for a lip scar (previously claimed as facial injury residuals). The Board then remanded those reopened claims, along with the claim for service connection for amblyopia and other eye disorders to the RO via the AMC for additional development. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), that is that part pertaining to the claims for initial compensable ratings for right and left upper extremity peripheral neuropathy. In a March 2012 Order, the Court vacated the Board's decision regarding the right and left upper extremity peripheral neuropathy claims, and remanded those claims to the Board for further development consistent with instructions in a March 2012 Joint Motion from the parties. 

In June 2012 rating decision, the RO granted service connection for an upper lip scar, evaluated as 0 percent disabling, effective July 27, 2009. In July 2009, the RO proposed severing service connection for the upper lip scar. That issue is not before the Board.

Previously it was noted by the Board that in an October 2009 letter, the RO determined that the Veteran's claim for service connection for alcoholism was denied because there is no basis for entitlement under the law. The Veteran was not apprised of his appellate rights at that time, and corrective action should be taken to address this procedural concern. 

The claims for compensable ratings for right and left upper extremity peripheral neuropathy, and service connection for amblyopia and other eye disorders, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 



FINDING OF FACT

The competent evidence does not show that the Veteran has an acquired psychiatric disorder, to include PTSD. 


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder to include PTSD, is not established. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini I). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353 -56 (Apr. 30, 2008), codified later at 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from March 2006, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The Board observes that in June and August 2009 VCAA letters regarding reopening the claim for service connection for PTSD, the RO provided notice to the Veteran sufficient to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning notice for reopened claims. In any event, in May 2011 the Board reopened that claim. The acquired psychiatric disorder and PTSD claim was last readjudicated in a statement of the case issued in June 2012. The Board finds that VA's duty to notify has been met. 

The RO has also taken appropriate action to comply with the duty to assist the Veteran in this case, obtaining service treatment records (STRs), personnel records and VA outpatient records. Also in September 2009, the Veteran was also afforded a VA Compensation and Pension examination. Subsequent to request from the Board in the May 2011 Board remand, an addendum to that prior examination was prepared in June 2011. There is no indication of any further relevant outstanding evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2012).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service-connection claim for PTSD were amended effective July 13, 2010. See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)). This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor. Id. However, the amendments to § 3.304(f)(3) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The Veteran is seeking service connection for PTSD as a result of combat experiences that he was subjected to in the Republic of Vietnam. 

The Veteran's DD Form 214 and personnel records, which are already associated with the claims file, indicate that he served in Vietnam as a canonneer and heavy truck driver. The Veteran's STRs are negative for any complaints, findings diagnoses referable to a psychiatric disorder. 

Private and VA treatment and examination records dated from late 1980 to December 1983 reveal psychiatric diagnoses including dysthymia, alcoholism, and explosive and avoidant personality disorders. 

In an August 2008 deferred rating decision, the RO reported that the Veteran's combat in service had been conceded by VA.

VA clinical records dating from August 2007 report PTSD as one of the Veteran's active problems. The clinical reports did not include PTSD as a diagnosis. 

In a June 2009 VA psychiatry note the diagnosis was: Alcohol dependence in sustained remission. 

In July and September 2009 lay statements from the Veteran's sister, a friend, and a co-worker they report that subsequent to his service in Vietnam the Veteran had problems with loud noises and being startled, his awaking from sleep, anger, and social relationships. His friend reported that he had PTSD and that the Veteran had similar symptoms. Another friend reported that the Veteran had had PTSD for a long time. 

In September 2009, a VA PTSD examination was performed. The examination report mentioned that the Veteran's claims folder had been reviewed. It was reported that VA records showed that in December 2004 and 2009 the Veteran had been examined by a VA clinician and given a diagnosis of alcohol dependence in full sustained remission. The other clinician had reported that the Veteran did not meet the criteria for PTSD. It was mentioned that the Veteran was not currently receiving treatment for a mental disorder. The Veteran reported service experiences in Vietnam that included being frightened due to noises on an occasion while on guard duty, being subjected to rocket fire on an occasion, and being involved in an incident with gunfire and a truck was hit. He reported that after service in Vietnam, near where he lived, he thought he saw Vietcong, and that when working at his job at the railroad, he would hide when boxcars banged together. The diagnosis was: Subthreshold PTSD. The examiner indicated that the Veteran met criteria A for PTSD, but he did not meet PTSD criteria B or D. 

In a June 2011 addendum, the same VA psychologist who examined the Veteran in September 2009 responded to a request from the Board that he clarify the diagnosis that included: subthreshold PTSD". The psychologist explained that "subthreshold PTSD" is commonly used in his area to refer to a condition in which some of but not all of the criteria for PTSD found in DSM-IV are met. It was stated that the Veteran's condition did not meet the requirements for Axis I PTSD. The clinician went on to reiterate that the Veteran did not meet all of the criteria for PTSD, and that he did not diagnose any other mental health condition on Axis I or Axis II. 


Analysis

Objectively considering this claim and the regulatory requirements for PTSD, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD cannot be granted. The Board has reviewed the entirety of the evidence and concludes that evidence here weighs against the Veteran's claim for service connection for an acquired psychiatric disorder including PTSD. Without a diagnosis of PTSD of record or any other psychiatric diagnosis for that matter, the Board has no basis in the evidence to proceed further with the consideration of this claim. 

The clinical evidence clearly shows that in the recent past, at least from late 2007, the Veteran's VA records included reports that his medical problems included PTSD. However, despite those notations in his records that his medical problems included PTSD, the most probative evidence of record fails to establish PTSD currently or during the pendency of the appeal, in accordance with 38 C.F.R. § 4.125(a), and DSM-IV. Rather, the weight of medical evidence establishes that PTSD was not confirmed as a diagnosis.  Specifically, in September 2009 a VA PTSD examination report by psychologist included a diagnosis of "subthreshold PTSD. However, in a June 2011 clarification of that past diagnosis, the same VA clinician stated that the previous diagnosis referred to the Veteran meeting some of the criteria necessary for PTSD, but it was not a diagnosis of PTSD. The VA clinician emphatically reiterated that the Veteran's conditions did not meet all the criteria necessary for PTSD, or for any other (mental) condition for that matter. 

Pursuant to VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Without a finding that the Veteran has been diagnosed with any psychiatric disorder at any time during the appeal period, no valid claim for service connection exists. See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). 

The Board is aware that alcoholism in remission has been reported as recently as June 2009. But as reported at that time the Veteran's alcoholism is in remission. Moreover, the law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990. 38 C.F.R. §§ 3.1(m), 3.301(a) (2012).

The Board does not dispute that the Veteran may experience some sort of symptomatology, but there is no objective clinical confirmation that he suffers from an actual psychiatric disorder and his post-service contention alone cannot satisfy the criteria for a current disability. In reaching this conclusion, the Board has not overlooked the Veteran's contentions as well as the lay statements from his family and friends regarding his post-service behavior and claimed PTSD. As to the assertions that he developed a psychiatric disorder due to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

That said, the Board notes that the Veteran nor his friends and family have been identified as medical professionals, and therefore, their beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). A veteran generally can report his or her observations concerning symptoms .See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition). They are not competent to establish a current diagnosis by lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered. 

In other words, while the Veteran is competent to report his military duties and experiences, his opinion regarding the etiology of his claimed psychiatric symptoms is not a statement merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly falls within the realm of requiring medical expertise, which he simply does not have. Consequently, the probative value of the Veteran's statements and those of his family and friends implied or explicit assertions that he has PTSD, are greatly outweighed by the absent objective findings of record. Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). The problem in this case is that there is no competent evidence of a psychiatric diagnosis for VA purposes at any time during the current appeal. Again, absent a confirmed clinical diagnosis of PTSD or any other psychiatric disorder currently, service connection for this condition cannot be established. 

The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 



REMAND

In March 2012 the Court vacated the Board's May 2011 for further development consistent with instructions in a March 2012 Joint Motion from the parties. In the joint motion, the parties determined that the Board analysis of the Veteran's right (major) and left upper extremity peripheral neuropathy was inadequate as it limited consideration of the Veteran's disability to 38 C.F.R. § 4.124a, Diagnostic Code 8517, the musculocutaneous nerve, where noncompensable evaluations were confirmed for mild incomplete paralysis of both the major and minor extremities. It was indicated in the joint motion from the parties that the Board should have discussed or considered other applicable nerve groups associated with the Veteran's peripheral neuropathy (Diagnostic Codes 8510, 8511, 8512, and 8513). As well as that portion of 38 C.F.R. § 4.120, that mentions that in rating disabilities attention be given to sensory disturbances. The parties state that consideration of these additional rating criterions may potentially equate to a compensable disability evaluation for the Veteran's peripheral neuropathy disabilities. 

The Board must consider those additional rating criteria as pointed out in joint motion from the parties, but review of the record shows that the last VA compensation examination for the Veteran's peripheral neuropathy disorders was in April 2009, nearing 4 years ago. He needs to be reexamined to reassess the severity of his peripheral neuropathy of the upper extremity disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Service connection for amblyopia, right, bilateral optic nerve head drusen, bilateral nuclear sclerotic cataracts, and bilateral presbyopia, to include as secondary to service-connected diabetes mellitus Type II also remains on appeal. In May 2011, that issue was remanded to the RO via the AMC, at which time it was requested that a nexus opinion be provided to determine if the Veteran's diagnosed amblyopia was related to service, or pre-existed service or if any other of his claimed eye disorders (bilateral optic nerve head drusen, bilateral nuclear sclerotic cataracts, and bilateral presbyopia) were related to service. In May 2012, a VA eye examination was performed, addressing the Board's requested medical nexus questions. 

It is noted though that in the Veteran's initial claim, received in March 2009, he claims service connection for a vision disorder related to his service connected diabetes mellitus. Therefore, in addition to considering the Veteran's service connection claim for a vision disorder (amblyopia, right, bilateral optic nerve head drusen, bilateral nuclear sclerotic cataracts, and bilateral presbyopia) on a direct basis, the Board must also consider his claim on a secondary basis. Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Unfortunately, the VA examiner in the May 2012 addendum was not requested to address whether any of the Veteran's several eye disorders are related to or aggravated by his service connected diabetes mellitus Type II. So there is no medical nexus opinion that considers the relationship, if any, between the Veteran's eye disorders and his service connected diabetes mellitus Type II. Thus, additional medical information is required in order that all possible theories of entitlement to service connection may be considered. McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.310 (2012). 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination to assess the current severity of his service connected right (major) and left upper extremity peripheral neuropathy disabilities. 

The examiner should identify the affected nerve(s) and characterize the degree of impairment. Motor and sensory deficits should be separately described. 

Any appropriate evaluations and testing deemed necessary, to include EMG and nerve conductions studies, should be performed and included in the examination report. Also, any opinions expressed by the examiner must be accompanied by a complete rationale. 

2. If still available to provide further comment, return the file to the May 2012 VA compensation examiner of the eyes for another supplemental comment to specifically include indicating the likelihood (very likely, as likely as not, or unlikely) that any of the Veteran's eye disorders (e.g., bilateral optic nerve head drusen and bilateral nuclear sclerotic cataracts) are secondary to, meaning either caused or aggravated by his service-connected diabetes mellitus, Type II. If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the eye disorders before the onset of aggravation.

To assist in making these important determinations, the examiner must refamiliarize himself with the relevant evidence in the claims file, including by way of a complete copy of this remand. 

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If, however, the examiner cannot provide this requested opinion without resorting to mere speculation, he should provide some explanation as to why medical comment on this issue is not possible. And, in order for the Board to rely on a statement that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record. So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible. Merely saying she cannot comment will not suffice. 

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion on secondary service connection from someone else who is equally qualified. In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion. 

If reexamination is deemed necessary, all necessary diagnostic testing and evaluation should be performed. The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand. 

3. Then readjudicate these remaining claims on appeal. If these remaining claims continue to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


